Citation Nr: 1435516	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for liver cancer, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the case for additional development in May 2012.  It has now returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with the previous remand instructions.  In its May 2012 remand, the Board ordered that the Veteran should be provided a VA examination to determine the nature and etiology of the claimed hepatitis C and liver cancer.  A VA examination was conducted in August 2012, but the medical opinion provided by the examiner is inadequate.  It was not accompanied by an acceptable rationale or reference to any evidence in the claims file.  It is therefore not responsive to the Board's May 2012 remand instructions and the claim must be remanded for the procurement of an addendum medical opinion.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to a VA examiner with the appropriate expertise to determine the etiology of the claimed hepatitis C and liver cancer.  

After a complete review of the claims file, the examiner should prepare a medical opinion report addressing the following questions:

a)  Has the Veteran manifested liver cancer at any time during the claims period, to include prior to his April 2008 liver transplant?

b)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hepatitis C is etiologically related to any incident of active duty service, to include the documented sexual assault in October 1969 or the Veteran's vaccination by air gun injector?  

For information regarding VA's official position on the transmission of hepatitis C by air gun injector, the examiner should reference the Veterans Benefits Administration (VBA) Director Bulletin, 211B (98-110) (Nov. 30, 1998) and VBA Fast letter 04-13 (June 29, 2004) (VA acknowledges that the transmission of hepatitis C by air gun injector is biologically possible, but has determined there is no scientific evidence to support it).  

c)  If liver cancer was present at some point during the claims period, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that it was caused or aggravated by hepatitis C?

The full basis for all opinions expressed must be provided, to include reference to specific evidence in the claims file.

2.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



